DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 lines 4--5 recites the limitation “the opposite side of a securing space for a wheelchair from the wheelchair retractor” however the opposite side lacks antecedent basis. This limitation will be examined as though it read --an opposite side-- and amending the claim to read as such would serve to overcome this rejection. Additionally lines 10-11 also recite the limitation of “the opposite side of the securing space from the occupant retractor”. This limitation will also be examined as though it read --an opposite side-- and amending the claim to read as such would also serve to overcome this rejection. Furthermore lines 7-8 recites the limitation “the opposite side of the securing space from the wheelchair retractor” however it is unclear if this is the same opposite side as recited in lines 4-5 or a different one (i.e. opposite with respect to a vehicle width direction vs a vehicle forward and back direction vs a vehicle up and down direction). This limitation will be examined as not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 20200093662 A1).
Regarding claim 1 Mori teaches a wheelchair occupant restraint device (abstract) comprising: a wheelchair retractor (FIG. 7: 44; paragraph 66) which is disposed in a vehicle cabin (FIG. 7: depicted; abstract), and around which one end portion of a wheelchair belt member (FIG. 7: 42; paragraph 66) is wound so as to be pulled out (FIG. 7: depicted); a wheelchair buckle which is disposed on the opposite side of a securing space for a wheelchair from the wheelchair retractor (FIG. 7: 48, left vs right; paragraph 66), and on which a wheelchair tongue plate attached to the other end portion of the wheelchair belt member is able to be mounted (FIG. 7: 46; paragraph 67); an occupant retractor (FIG. 7: 64: paragraph 89) which is disposed on the opposite side of the securing space from the wheelchair 
Regarding claim 2 Mori teaches that the occupant retractor and the wheelchair buckle are disposed at different heights in a vehicle up-down direction (FIG. 7: depicted).
Regarding claim 3 Mori teaches that the occupant retractor and the wheelchair buckle are disposed at different positions with respect to the securing space (FIG. 7: depicted).
Regarding claim 7 Mori teaches that the wheelchair retractor and the occupant retractor are disposed on a standing member (FIG. 7: 22, particularly 22B; paragraph 66) standing in the vehicle cabin at a height within reaching distance of a hand of an occupant seated in the wheelchair (FIG. 8: depicted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 20200093662 A1) in view of Yamamoto (EP 1300303 A1). 

Yamamoto does teach a buckle sensor (FIG. 1 & 2: 50) configured to detect that the wheelchair tongue plate is mounted on the wheelchair buckle (paragraph 12, “Buckle switch 50 that is a wearing stat detecting sensor or means detects a wearing state of the seatbelt 2 by, e.g., detecting weather tongue plate 4 is engaged with buckle 3”); and a locking mechanism configured to lock and unlock pulling-out of the occupant belt member from the occupant retractor (FIG. 2: 70; paragraph 12, “Drive motor 70 is driven to rotate under control of controller 10 and performs unwinding, winding,and locking of seat belt 2”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mount buckle sensors and belt retractor locking mechanisms as part of a seat belt control device on both the wheelchair and occupant belt assemblies of Mori (Mori, FIG. 7, 40 & 60) so as to enhance safety. In a case where the buckle sensor detects that the wheelchair tongue plate       is mounted on the wheelchair buckle, the occupant belt member is able to be pulled out by the locking mechanism (the seat belt control device for the wheelchair belt assembly including the wheelchair buckle & wheelchair tongue plate and the seat belt control device for the occupant belt assembly including the occupant belt member would be unconnected and thus not impede pulling out the occupant belt member when the wheelchair buckle is connected to the wheelchair tongue plate).
Regarding claim 5 Mori as modified above teaches that the locking mechanism is configured to electrically switch between locking and unlocking of the occupant belt member (Yamamoto, FIG. 1: depicted; abstract, “drive motor (70)”).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 20200093662 A1) in view of Yamamoto (EP 1300303 A1) and further in view of Jaradi et al. (US 20180265033 A1, herein after referred to as Jaradi). 
Regarding claim 6 Mori as modified above does not teach an acceleration sensor configured to electrically detect an acceleration acting on a vehicle, wherein the occupant retractor is configured to lock the pulling-out of the occupant belt member in at least one of a case where the acceleration detected by the acceleration sensor is equal to or more than a predetermined value, and a case where an angle of the vehicle with respect to a horizontal is equal to or more than a predetermined value.
However Jaradi does teach an acceleration sensor (FIG. 9: 102; paragraph 45, “The impact sensor 102 may be … angular accelerometers”) configured to electrically detect an acceleration acting on a vehicle (paragraph 45), wherein the occupant retractor is configured to lock the pulling-out of the occupant belt member (FIG. 7-9: actuator 96 moves pin 98 to lock the retractor; paragraph 48) in at least one of a case where the acceleration detected by the acceleration sensor is equal to or more than a predetermined value (paragraph 48), and a case where an angle of the vehicle with respect to a horizontal is equal to or more than a predetermined value. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include the impact sensor and control module of Jaradi so as to further enhance occupant safety, particularly in the event of a crash. 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach wheelchair restraint devices of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616